DETAILED ACTION
The present Office Action is responsive to the Amendment received on January 19, 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 2 and 3 are canceled.
	Claims 15 and 16 are new.
Specification
The objection made to the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter, as noted in the Office Action mailed on October 20, 2020 is withdrawn in view of Applicants’ arguments presented in the Amendment received on January 19, 2021.

Claim Rejections - 35 USC § 112
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on October 20, 2020 is withdrawn in view of the Amendment received on January 19, 2021.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is duplicative to claim 10 except that the phrase, “a melting temperature” of claim 10 is changed to the phrase, “the melting temperature” in claim 15.  Nevertheless, there is no perceived difference in scope despite the change in the article employed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection of claims 1-4, 8-10, and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Pieprzyk et al. (WO 2011/142836 A2, published November 2011), 
Applicants’ arguments presented in the Amendment received on January 19, 2021 have been carefully considered but they are not found to be persuasive for the reasons set forth in the, “Response to Arguments” section.
In addition, claims 15 and 16 are rejected herein as being necessitated by Amendment (by way of their addition).  The rejection rationale is explained in the same section.
The Rejection:
Regarding claim 1, Pieprzyk et al. disclose a set of first primers and a set of second primers, wherein the first set of primers is 18F and the second set of primers is 18R, the primer sequences are shown below:

    PNG
    media_image1.png
    126
    992
    media_image1.png
    Greyscale

	The underlined regions of the primers 18F and 18R constitute the 5’ region.  As seen, 18R primer comprises a longer 5’ region than the 18F primer.
	Therefore, 18F is considered a primer with the shorter 5’ region and the 18R is considered a primer with the longer 5’ region.
	The percent AT of the 18R primer is calculated by the formula:
13 (number of A and/or Ts)/23 (total number of bases in 5’ region) = 56%

10 (number of G and/or Cs)/23 (total number of bases in 5’ region) = 43%
The percent AT of the 18F primer is calculated by the formula:
11 (number of A and/or Ts)/20 (total number of bases in 5’ region) = 55%
9 (number of G and/or Cs)/20 (total number of bases in 5’ region) = 45%
Therefore, the primer (18R) comprises a longer 5’ region and has a higher AT content (56%) than the primer (18F) comprising a shorter 5’ region having an AT content of 55%.
Also, the primer (18F) comprises a shorter 5’ region with higher GC content (45%) than the primer (18R) which comprises a longer 5’ region the GC content of 43%.
The artisans also disclose the use of a fluorescent intercalating dye such as LCGreen (see page 76, section [0230]).
With regard to claim 2, the artisans contemplate different commercially available fluorescent dyes, including SBYR Green (see page 63, section [0189]).
With regard to claim 3, EvaGreen is also contemplated (section [0285]).
With regard to claim 4, the reagents comprises dNTPs as well as buffers employed in PCR which is also used in ddPCR (see page 111, where the reactions involving the primers are for digital PCR, including TaqMan master mix).
With regard to claim 8, the amplicon produced by the primers is shown in section [0475] and is less than 500 base pairs.

With regard to claim 10, the melting temperature calculator found at Thermofisher website1 shows the below:

    PNG
    media_image2.png
    808
    1095
    media_image2.png
    Greyscale

As seen, the melting temperature of 18F and 18R (primer#1 and #2, respectively) are within 3oC of each other.

With regard to claim 13, the kit comprises primers/probes, reagents/buffers for performing the disclosed methods which includes a polymerase (see sections [0225], [0226] and page 111).
With regard to claim 14, the reagents such as buffers, polymerase as disclosed and employed by the artisans are used in droplet digital PCR.
Therefore, Pieprzyk et al. anticipate the invention as claimed.
Response to Arguments:
	Applicants traverse the rejection (page 6, Response).
	Applicants contend that the Office’s characterization of 18F and 18R primers as two primers is inaccurate (page 7, Response).  Applicants contend that Piepryzk actually describes one set of PCR primers consisting of forward and reverse primer (18F and 18R, respectively), and therefore, fails to describe two sets of primers (each set having forward and reverse primers) (page 7, 3rd paragraph, Response).
	This argument has been considered but has not been found persuasive.
	A claim drawn to a product is solely defined by its physical attributes.  Claim 1, as presently recited, is drawn to a product, that is, a composition comprising:
a first set of primers having a first 5’ tail for a target sequence of interest;
a second set of primers having a second 5’ tail for a reference sequence; and
a fluorescent non-specific DNA-binding dye, wherein one of the two 5’ tails are higher in GC content and is shorter in length and the longer one of the two 5’ tails have higher AT content.
As discussed above, Pieprzyk eta l. disclose two sets of primers, 18F, and 18R. 
They are properly considered two sets because the artisans do not employ only one molecule of the primer 18F and 18R, but multiple molar amounts of each primers.  Therefore, a plurality of 18F primer properly can be construed as a first set and a plurality of 18R primer properly can be construed as a second set.
    PNG
    media_image1.png
    126
    992
    media_image1.png
    Greyscale

Also, as plainly seen and already discussed above, one of the 5’ tail has a shorter and a higher GC content and the longer 5’ tail has a higher AT content.
And artisans also use SYBR Green which is a non-discriminate double-stranded DNA binding dye.
Therefore, the composition taught by Pieprzyk properly anticipate the invention as claimed.  
It should be noted that Applicant’s argument drawn to a single set of primers comprising of a forward and a reverse primer lacks merit because the claim does not recite that a set comprises a forward and a reverse, nor does the specification have a 
The same rationale applies to the rejection of the claims drawn to the kit.
With regard to claims 15 and 16, the above already demonstrated that the 18F and 18R have melting temperatures within 3oC of each other.
For these reasons, Applicants’ arguments are not deemed persuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 5-7 and 11 under 35 U.S.C. 103 as being unpatentable over Pieprzyk et al. (WO 2011/142836 A2, published November 2011) made in the Office Action mailed on October 20, 2020 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on January 19, 2021 rely solely on their arguments presented for the anticipation rejection over Pieprzyk et al. which have been responded to above.  Since no additional arguments 
The Rejection:
The teachings of Pieprzyk et al. have already been discussed above.
Piepryzk et al. disclose an explicit example of the above-discussed primers being employed in a method of comparing different regions of a genome, and therefore, the primers are not disclosed in the context of detecting SNPs involving an SNP mutant and a wildtype (claims 5 and 6), or that the target nucleic acid is from a genetically aberrant cell (claim 7).
The entire length of the primers disclosed in the above-discussed example of Pieprzyk et al. are 39 nucleotides and 44 nucleotides in length and thus, both are not between 20 and 40 nucleotides in length.
However, Pieprzyk et al. explicitly suggest that the invention can be applied to a wide array of methods such as for analyzing nucleic acids, “suspected of having, or at risk for a cancer” (page 47, section [0138]) as well as those which harbor “single-nucleotide polymorphism, translocation, chromosomal rearrangement or resorting, etc…” (section [0138]), wherein the DNA fragments comprise, “tumor or metastatic cell DNA” (section [0138]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the primers disclosed by Pieprzyk et al. for analyzing SNPs for assaying for cancer cells in a 
With regard to the entire length of the primers being between 20-40, given that the primers employed by Pieprzyk et al. were close to 40 nucleotides with one being 39 and the other being 42, it is the position of the Office that deriving primers that anneal to the desired target regions with lengths between 20-40 nucleotides would have been well-within the prior art parameters and therefore deemed an obvious range.
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	It would appear that Applicants should consider amending the independent claims to recite that the first set and second set of primers each comprises a forward and a reverse primer, with its forward primer being the ones having the 5’ tails of the inventive concept.  However, amendment to this embodiment would raise new consideration of art and would need to be filed with an RCE request for entry as amendment after a final rejection is not entered as a matter of right.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        April 15, 2021
/YJK/
	


	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Via website: https://www.thermofisher.com/us/en/home/brands/thermo-scientific/molecular-biology/molecular-biology-learning-center/molecular-biology-resource-library/thermo-scientific-web-tools/tm-calculator.html